   Case 2:20-cr-00003-PLM ECF No. 112 filed 07/29/20 PageID.239 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,                    Case No. 2:20-cr-3-01

                   Plaintiff,                Hon. Paul L. Maloney
      v.                                     U.S. District Judge


RYAN LEE TIMKO,

                   Defendant.
                                         /

                            ORDER OF DETENTION

      Defendant was adjudicated guilty by the District Judge on July 7, 2020 (ECF

No. 105.)

      IT IS HEREBY ORDERED that Defendant will remain detained pending

sentencing pursuant to 18 U.S.C. § 3143(a)(2).



Date: July 29, 2020                /s/ Maarten Vermaat
                                MAARTEN VERMAAT
                                UNITED STATES MAGISTRATE JUDGE
